EXHIBIT 5

 

FEDERAL HOUSING FINANCE AGENCY

 

 

 

 

 

FACT SHEET

Contact: Corinne Russell (202) 414-6921
Stefanie Mullin (202) 414-6376

 

7"""""‘EMBARGOED UNTIL llAM"‘°'"'""

QUESTIONS AND ANSWERS ON CONSERVATORSHIP

What is a conservatorship?

A conservatorship is the legal process in Which a person or entity is appointed to establish
control and oversight of a Company to put it in a sound and solvent condition. In a
conservatorship, the powers of the Company’s directors, officers, and shareholders are
transferred to the designated Conservator.

What is a Conservator?

A Conservator is the person or entity appointed to oversee the affairs of a Company for
the purpose of bringing the Company back to financial health.

ln this instance, the Federal Housing Finance Agency (“FHFA”) has been appointed by
its Director to be the Conservator of the Company in accordance With the Federal
Housing Finance Regulatory Reform Act of 2008 (Public Law 110-289) and the Federal
Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4501, et
seq., as amended) to keep the Company in a safe and solvent financial condition.

How is a Conservator appointed?

By statute, the FHFA is appointed Conservator by its Director after the Director
determines, in his discretion, that the Company is in need of reorganization or
rehabilitation of its affairs.

What are the goals of this conservatorship?

The purpose of appointing the Conservator is to preserve and conserve the Company’s
assets and property and to put the Company in a sound and solvent condition. The
goals of the conservatorship are to help restore confidence in the Company, enhance its
capacity to fulfill its mission, and mitigate the systemic risk that has contributed directly
to the instability in the current market.

There is no reason for concern regarding the ongoing operations of the Company. The
Company’s operation will not be impaired and business will continue without
interruption

When will the conservatorship period end?

Upon the Director’s determination that the Conservator’s plan to restore the Company to
a safe and solvent condition has been completed successfully, the Director will issue an
order terminating the conservatorship. At present, there is no exact time frame that can
be given as to when this conservatorship may end.

What are the powers of the Conservator?

The FHFA, as Conservator, may take all actions necessary and appropriate to (l) put the
Company in a sound and solvent condition and (2) carry on the Company’s business and
preserve and conserve the assets and property of` the Company.

What happens upon appointment of a Conservator?

Once an “Order Appointing a Conservator” is signed by the Director of FHFA, the
Conservator immediately succeeds to the (l) rights, titles, powers, and privileges of the
Company, and any stockholder, officer, or director of such the Company with respect to
the Company and its assets, and (2) title to all books, records and assets of the Company
held by any other custodian or third-party. The Conservator is then charged with the duty
to operate the Company.

What does the Conservator do during a conservatorship?

The Conservator controls and directs the operations of the Company. The Conservator
may (l) take over the assets of and operate the Company with all the powers of the
shareholders, the directors, and the officers of the Company and conduct all business of
the Company; (2) collect all obligations and money due to the Company; (3) perform all
functions of the Company which are consistent with the Conservator’s appointment; (4)
preserve and conserve the assets and property of the Company; and (5) contract for
assistance in fulfilling any function, activity, action or duty of` the Conservator. 7

How will the Company run during the conservatorship?

 

?.>Q?.>Q?.>

The Company will continue to run as usual during the conservatorship. The Conservator
will delegate authorities to the Company’s management to move forward with the
business operations The Conservator encourages all Company employees to continue to
perform their job functions without interruption.

Will the Company continue to pays its obligations during the conservatorship?

Yes, the Company’s obligations will be paid in the normal course of business during the
Conservatorship. The Treasury Department, through a secured lending credit facility and
a Senior Preferred Stock Purchase Agreement, has significantly enhanced the ability of
the Company to meet its obligations The Conservator does not anticipate that there will
be any disruption in the Company’s pattern of payments or ongoing business operations

What happens to the Company’s stock during the conservatorship‘?

During the conservatorship, the Company’s stock will continue to trade. However, by
statute, the powers of the stockholders are suspended until the conservatorship is
terminated Stockholders will continue to retain all rights in the stock’s financial worth;
as such worth is determined by the market.

Is the Company able to buy and sell investments and complete financial transactions
during the conservatorship?

Yes, the Company’s operations continue subject to the oversight of the Conservator.
What happens if the Company is liquidated?

Under a conservatorship, the Company is not liquidated.

Can the Conservator determine to liquidate the Company?

The Conservator cannot make a determination to liquidate the Company, although, short
of that, the Conservator has the authority to run the company in whatever way will best
achieve the Conservator’s goals (discussed above). However, assuming a statutory
ground exists and the Director of FHFA determines that the financial condition of the
company requires it, the Director does have the discretion to place any regulated entity,
including the Company, into receivership Receivership is a statutory process for the
liquidation of a regulated entity. There are no plans to liquidate the Company.

Can the Company be dissolved?

Although the company can be liquidated as explained above, by statute the charter of the
Company must be transferred to a new entity and can only be dissolved by an Act of
Congress.

